Citation Nr: 0504939	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis and osteoarthritic changes at the metatarsal heads.

2.  Entitlement to service connection for bilateral leg 
conditions with degenerative joint disease of the knees.


REPRESENTATION

Appellant represented by:	Paul Perona, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to May 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for the disabilities at issue.  This case was 
previously before the Board in May 2004, at which time it was 
remanded for additional development of the record.  As the 
requested development has been accomplished, the case is 
again before the Board for appellate consideration.

As noted in the May 2004 remand, the RO originally denied 
service connection for bilateral plantar fasciitis and 
bilateral leg disabilities with degenerative joint disease of 
the knees in a January 1999 rating action.  This 
determination became final in February 2000.  The standard 
for adjudicating claims for Department of Veterans Affairs 
(VA) benefits was changed, effective November 9, 2000, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  Pursuant to Section 7(b) of the VCAA, a 
claim denied or dismissed as not well grounded shall, on the 
request of the claimant or on the Secretary's own motion, be 
readjudicated as if the denial or dismissal had not been 
made, provided that the denial was one that became final 
during the period beginning on July 14, 1999, and ending on 
November 9, 2000, the date of enactment of the VCAA.  See 
also VAOPGCPREC 3-2001.  Since the January 1999 rating 
decision became final during the specified time period, the 
Board will adjudicate this claim on a de novo basis.  



FINDINGS OF FACT

1.  The service medical records disclose treatment for an 
exostosis on the right foot in December 1962.

2.  There is no competent medical evidence to link bilateral 
plantar fasciitis, initially demonstrated many years after 
service, to his period of service.

3.  A bilateral leg disability, if present, was first 
documented many years following the veteran's separation from 
service, and there is no competent medical evidence to link 
it to service.


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis and osteoarthritic changes at 
the metatarsal heads were not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

2.  A bilateral leg disability with degenerative joint 
disease of the knees was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in August 2001 
apprised the appellant of the information and evidence 
necessary to substantiate his claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claims.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, post service private 
medical records and the report of a VA examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

The service medical records disclose that the veteran was 
seen in December 1962 for an exostosis of the dorsum of the 
right foot.  There was reddened skin over the top.  It was 
indicated that there was irritation by shoe.  The veteran 
related that all shoes, except for tennis shoes, caused this 
irritation.  He was seen in the surgery clinic later that 
day.  An examination revealed a proximal bone structure on 
the dorsum of the foot.  An X-ray study of the right foot 
revealed a small soft tissue projection lateral to the first 
cuneiform bone.  There was no apparent bone involvement.  It 
was suggested that the veteran change his shoes.  On a report 
of medical history in April 1964, the veteran denied bone or 
joint deformity, foot trouble or a "trick" or locked knee.  
The separation examination in April 1964 demonstrated that 
the lower extremities were evaluated as normal.  

Private medical records dated from 1982 to 1994 have been 
associated with the claims folder.  An examination for 
employment dated in June 1982 shows that motion of the 
extremities was normal.  The veteran underwent an 
arthroplasty of the distal interphalangeal articulation of 
the third and fourth digits of the bilateral feet in November 
1985.  The postoperative diagnosis was hammertoe deformity of 
the third and fourth digits of the bilateral feet.  

The veteran was seen by a private physician in October 1986.  
He reported a history of his back giving out in 1983.  He 
complained of low back pain and radiation of pain down his 
legs.  Following an examination, no pertinent diagnosis was 
made.  The veteran reported weakness in both legs in August 
1986.  

The veteran was afforded a VA examination of the feet in 
September 1998.  He asserted that he was always fitted with 
the wrong size shoe in service and that at one point he 
bought a larger shoe from a quartermaster and that this 
improved his foot pain.  He related that on one occasion, he 
was profiled to restrict him from running or walking 
exercises.  Following an examination, the diagnoses were no 
evidence of hammertoe deformity, plantar fasciitis, 
bilaterally and osteoarthritic changes at the metatarsal 
heads, most notable at the first metatarsal heads 
bilaterally, with mild tenderness.  The examiner commented 
that plantar fasciitis is a common condition and can be 
somewhat disabling, but that there was no evidence it was 
service-connected.  He added that the osteoarthritic changes 
also did not appear to be service-connected.

Private medical records show that the veteran underwent a 
right knee arthroplasty in March 2000.  The history indicates 
that the veteran had no known trauma to the right knee.  The 
postoperative diagnosis was right knee medial meniscus tear.  

In a statement dated in November 2002, a private podiatrist 
reported that he saw the veteran for a pedal evaluation.  He 
noted that he had seen the veteran "sometime ago" when he 
had a hammertoe correction of the third and fourth digits 
bilaterally.  The veteran related that he had undergone right 
knee surgery, and that he probably was going to need surgery 
for his left knee.  Following an examination, the impression 
was peripheral neuropathy of the bilateral feet.  The 
examiner stated that he did not feel that the veteran's foot 
surgery in the past was contributing to his current symptoms.  
He added that he believed that the peripheral neuropathy was 
probably related to a previous lower back injury.  

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran asserts that he was given the wrong size shoes in 
service and that this resulted in his bilateral foot and leg 
disabilities.  The Board acknowledges that the service 
medical records show that when he was seen with an exostosis 
of the dorsum of the right foot in December 1962, it was 
indicated that the veteran should change his shoes.  The fact 
remains, however, that the remainder of the service medical 
records fail to demonstrate any abnormalities concerning the 
feet or legs.  Indeed, on the separation examination in April 
1964, the veteran denied any problems involving the lower 
extremities, and a clinical evaluation was normal.  

There is no indication of any problems involving the feet or 
legs until 1985, when the veteran underwent surgery for 
bilateral hammertoes.  Similarly, when right knee surgery was 
performed in March 2000, it was reported that there was no 
known trauma to the right knee.  The Board notes that the 
service medical records are devoid of any mention of plantar 
fasciitis.  It was first shown many years following the 
veteran's discharge from service, and there is no competent 
medical evidence to relate it to service.  Indeed, following 
the VA examination in September 1998, the examiner opined 
that this condition was not service-connected.  While the 
veteran was noted to have peripheral neuropathy in the lower 
extremities, this has been attributed to his low back 
disability, and is not a separate disability.  

The only evidence supporting the veteran's claim consists of 
his statements regarding the etiology of foot or leg 
disabilities.  Since the veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In contrast, the Board concludes 
that the medical findings are of greater probative value.  As 
noted above, there were no signs of plantar fasciitis or any 
leg disability on the separation examination in April 1964.  
Moreover, the initial clinical evidence of treatment for 
hammertoes was more than twenty years following the veteran's 
discharge from service.  The private medical records fail to 
establish that the veteran ever reported complaints referable 
to plantar fasciitis or a leg disability for many years after 
service.  In sum, there is no clinical evidence that 
demonstrates that any foot or leg disability was related to 
service.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claims for 
service connection for bilateral plantar fasciitis and 
osteoarthritic changes at the metatarsal head, and for a 
bilateral leg disability with degenerative joint disease of 
the knees.  


ORDER

Service connection for bilateral plantar fasciitis and 
osteoarthritic changes at the metatarsal heads is denied.

Service connection for a bilateral leg disability with 
degenerative joint disease of the knees is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


